

Exhibit 10.19.5
PERFORMANCE UNIT AGREEMENT
[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), it granted you, [name], [number] Performance Units (your
“Performance Units”), and approves and ratifies such grant. Your Performance
Units are subject to the terms and conditions of the MetLife, Inc. 2015 Stock
and Incentive Compensation Plan (the “Plan”) and this Performance Unit Agreement
(this “Agreement”), which includes the Award Agreement Supplement (the
“Supplement”). Please note that the Supplement includes terms for forfeiture of
your Performance Units under some circumstances. Any payment due under this
Agreement may be made by any one or more Affiliates (the “Paying Affiliate”).
Standard Terms.
(a) These terms are the “Standard Terms” and will apply to your Performance
Units except in so far as Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”) apply.
(b) The three-year Performance Period for your Performance Units will begin on
January 1, [year] and end on the December 31 immediately preceding the third
anniversary of the beginning of the Performance Period. After the conclusion of
the Performance Period, the Committee will determine the number of Performance
Units payable in accordance with these Standard Terms (your “Final Performance
Units”), and your Final Performance Units will be due and payable in cash equal
to the Closing Price on the date the Committee determines your Final Performance
Units. Your Final Performance Units will be due and payable at the time
specified in Section S-8 (“Timing of Payment”).
(c) The Committee will determine your Final Performance Units by multiplying
your Performance Units by the “Final Performance Factor.” The Final Performance
Factor means the average of two “Component Performance Factors” (each from zero
to 175%), determined by (1) and (2) below, subject (if applicable) to the cap
determined by (3) below. Each Component Performance Factor, and the Final
Performance Factor, will be rounded to the nearest tenth of one percent (0.1%).
(1) The first Component Performance Factor will be determined by Performance
Factor Appendix 1 to this Agreement based on the Company’s Adjusted Return on
Equity Performance Result. “Adjusted Return on Equity Performance Result” is a
percentage, rounded to the nearest whole percent, expressing the Company’s
average annual performance during the Performance Period with respect to
Adjusted Return on Equity compared to the Company’s Adjusted Return on Equity
goal approved by the Committee for this purpose on or before the Grant Date (the
“Adjusted Return on Equity Goal”).
(2) The second Component Performance Factor will be determined by Performance
Factor Appendix 2 to this Agreement based on the Company’s Total Shareholder
Return Performance Result. “Total Shareholder Return Performance Result” is a
percentile rank, rounded to the nearest whole percent, expressing the Company’s
performance with respect to Total Shareholder Return during the Performance
Period compared to the Company’s peer companies identified in that appendix.
“Total Shareholder Return” means the change (plus or minus) from the Initial
Closing Price to the Final Closing Price, plus dividends (if any) when actually
paid on Shares or peer company common stock, as applicable, on a reinvested
basis during the applicable period. “Initial Closing Price” means the average
Closing Price for the





--------------------------------------------------------------------------------




twenty (20) trading days prior to the first day of the applicable period. “Final
Closing Price” means the average Closing Price for the twenty (20) trading days
prior to and including the final day of the applicable period. “Closing Price”
for Shares is defined in Section S-9, “Closing Price,” and for peer company
common stock has the same meaning with reference to the recognized quotation
system, including the primary currency used on or for such system, for the
primary exchange on which the trading price of each peer company’s common stock
is quoted at the relevant time. For purposes of this Section (c)(2), a “trading
day” for Shares and for each peer company will be determined on a separate basis
based on the trading on the primary exchange on which Shares or the peer
company’s common stock is quoted.


(3) If the Company’s Total Shareholder Return for the Performance Period is zero
or less, the Final Performance Factor shall be the lesser of (a) the average of
the percentages determined under Sections (c)(1) and (2) of these Standard
Terms; or (b) 100%.
IN WITNESS WHEREOF, the Global Affiliate has caused this agreement to be offered
to you, and you have accepted this Agreement by the electronic means made
available to you.





--------------------------------------------------------------------------------






PERFORMANCE FACTOR APPENDIX 1
TO PERFORMANCE UNIT AGREEMENT


Determination of Adjusted Return on Equity
(a) Adjusted Return on Equity means the adjusted return on the Company’s common
stockholders’ equity, excluding accumulated other comprehensive income other
than foreign currency translation adjustments, as defined:
(1) in the final news release announcing Company financial results for the final
quarter prior to the Performance Period that the Company files with or furnishes
to the U.S. Securities and Exchange Commission within the first quarter of the
Performance Period; or
(2) if no such definition is in such news release, as defined in the final
Quarterly Financial Supplement for the final quarter prior to the Performance
Period that the Company files with or furnishes to the U.S. Securities and
Exchange Commission within the first quarter of the Performance Period; or.
(3) if no such definition is in such news release or supplement, as defined by
the Committee at the time the Committee approves the Adjusted Return on Equity
Goal.
(b) The Committee will revise either the calculation of Adjusted Return on
Equity or the Adjusted Return on Equity Goal, or both, for one or more of the
following items, in each case respectively to the extent above or below the
Company’s three-year business plan on the date on which the Committee approved
the Adjusted Return on Equity Goal (the “Three-Year Business Plan”), and in each
case respectively to the extent the Committee determines in its informed
judgment that a Significant Event has occurred that, separate and apart from any
or all other Significant Events, has had an effect on Adjusted Return on Equity
sufficient to change the Adjusted Return on Equity Performance Result otherwise
determined by Standard Terms Section (c)(1) and this Performance Factor Appendix
1, including applicable rounding, by one percent or more. “Significant Event”
means:
(1) the effect of accounting changes, including but not limited to adoption of
accounting standards;
(2) business combination expenses not already outside adjusted earnings,
including by way of example those not included in divested business;
(3) restructuring or related charges;
(4) nonrecurring tax benefits or charges, including but not limited to tax
benefits resulting from reduction in valuation allowance originally established
in equity in a prior period;
(5) common share issuances or repurchases and declared common shareholder
dividends;
(6) catastrophe losses;
(7) the gain or loss associated with litigation and regulatory settlement or
reserve charges;
(8) asbestos and environment reserve charges or releases;
(9) earnings from specified classes of non-coupon investments (outside of +/-
10% of the earnings on these investments in the Three-Year Business Plan);
and/or
(10) the impact of other significant nonrecurring, infrequent, or unusual items.







--------------------------------------------------------------------------------








Adjusted Return on Equity Component Performance Factor Determination
 
Below Threshold
Threshold
Between Threshold and Target
Target
Between Target and Maximum
Maximum
Above Maximum
Adjusted Return on Equity Performance Result*
0% - 79%
80%
81% - 99%
100%
101% - 119%
120%
121% +
Component Performance Factor**
0%
25%
For each 1% the performance result is above 80%, add 3.75% to the threshold
performance factor of 25%.
100%
For each 1% the performance result is above 100%, add 3.75% to the target
performance factor of 100%.
175%
175%



Determination Examples
Adjusted Return on Equity Performance Result*
Component Performance Factor**
79%
0
%
80%
25
%
85%
43.75
%
90%
62.50
%
95%
81.25
%
100%
100
%
105%
118.75
%
110%
137.50
%
115%
156.25
%
120%
175
%
125%
175
%



*The Adjusted Return on Equity Performance Result will be determined against the
Adjusted Return on Equity Goal, expressed as a percentage rounded to the nearest
whole percent.
**Notwithstanding presentation of hundredths of one percent, the Component
Performance Factor determined by this Performance Factor Appendix 1 will be
rounded to the nearest tenth of one percent (0.1%).







--------------------------------------------------------------------------------






PERFORMANCE FACTOR APPENDIX 2
TO PERFORMANCE UNIT AGREEMENT
Total Shareholder Return Peer Companies
Aflac Inc.
Manulife Financial Corp.
Allianz SE
Principal Financial Grp Inc.
Allstate Corp.
Prudential Financial Inc.
American International Group
Prudential PLC
AXA
Sun Life Financial Inc.
Chubb Limited
Globe Life Inc.
Dai-Ichi Life Insurance Co. Ltd.
Travelers Cos. Inc.
Hartford Financial Services
Unum Group
Legal & General Group
Zurich Financial Services
Lincoln National Corp.
 



Changes to Total Shareholder Return Peer Companies
If the Committee determines in its informed judgment that a significant event
has occurred that the Committee expects to have, or the Committee determines has
had, a substantial effect on the business or Total Shareholder Return of any of
the above peer companies, including by way of example events such as
bankruptcies, insolvencies, delisting, and divestitures, mergers, acquisitions,
or similar transactions in each case that significantly change the major markets
or operational scope of the business, it will remove that peer company from the
list of peer companies.


Total Shareholder Return Component Performance Factor Determination
 
Below Threshold
Threshold
Between Threshold and Target
Target
Between Target and Maximum
Maximum
Above Maximum
Total Shareholder Return Performance Result*
0 - 24th %tile
25th %tile
26th - 49th %tile
50th %tile
51st -87.4th %tile
87.5th %tile
87.6th -99th %tile
Component Performance Factor**
0%
25%
For each %tile the performance result is above the 25th %tile, add 3% to the
threshold performance factor of 25%.
100%
For each %tile the performance result is above the 50th %tile, add 2% to the
target performance factor of 100%.
175%
175%

MetLife will be excluded in the array of peer group companies for purposes of
calculating percentile ranking and Performance Result.









--------------------------------------------------------------------------------




                
Determination Examples
Total Shareholder Return Performance Result*
Component Performance Factor**
24th %tile
0
%
25th %tile
25
%
30th %tile
40
%
40th %tile
70
%
50th %tile
100
%
60th %tile
120
%
70th %tile
140
%
80th %tile
160
%
87.5th %tile
175
%
99th %tile
175
%



*Notwithstanding presentation of hundredths of one percentile, the Total
Shareholder Return Performance Result will be determined against Peer Companies
expressed as a percentile rounded to the nearest whole percentile.
**The Component Performance Factor determined by this Performance Factor
Appendix 2 will be rounded to the nearest tenth of one percent (0.1%).





